Citation Nr: 1520081	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO) which denied special monthly pension based on the need for aid and attendance or housebound status.  In a May 2012 decision, the RO granted special monthly pension by reason of being housebound effective May 27, 2011, the date of the claim.  Therefore, that issue is no longer on appeal. 


FINDING OF FACT

The Veteran is not in need of regular aid and attendance by another individual.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  The RO issued  preadjudicatory VCAA notice addressing the claim for special monthly pension and the Veteran confirmed the receipt of such notice in August 2011 correspondence.   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  A VA examination and lay statements have been associated with the record.  The Veteran was afforded a VA examination in September 2011 to address the claim for special monthly pension based on the need for aid and attendance.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA examination is adequate and addressed all the relevant criteria needed for a determination on special monthly pension.   The Veteran and his representative have not identified any outstanding evidence that needs to be obtained, and in an August 2011 response to VCAA notice, the Veteran indicated that he had no other evidence to submit in support of his claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Special Monthly Pension Law and Analysis

The Veteran seeks special monthly pension based upon the need for regular aid and attendance due to nonservice-connected disabilities.  Special monthly pension is payable to individuals who are permanently bedridden or being helpless or so nearly helpless as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b) (2014). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c) (2014).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2014). 

A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Eligibility for special monthly pension by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  In adjudicating claims for special monthly pension, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly pension should be awarded.  See Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends, in September 2011 and May 2012 statements, that he is entitled to special monthly pension because, as a result of his vascular conditions, he is in need of regular aid and attendance of family members to leave his house and attend medical appointments.

The Veteran's disabilities, considered for pension purposes, are rated as follows:  hypertensive vascular disease, rated at 100 percent; diabetes mellitus, rated at 60 percent; bilateral shoulder arthritis, rated at 20 percent; thoracolumbar spondylosis, rated at 10 percent; hypertension, rated at 10 percent; eczema, rated at 10 percent; and psychological factors affecting the hemic/lymphatic system, rated at 0 percent disabling.  His combined evaluation for pension purposes is 100 percent and the Veteran has been granted special monthly pension by reason of being housebound.  

After review of all the lay and medical evidence of record, the Board finds that the evidence does not establish that the Veteran is in need of regular aid and attendance of another person. 

In this case, the Veteran is not shown to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less and he is not a patient in a nursing home because of mental or physical incapacity, nor does he contend such.  Instead, he contends that special monthly pension is warranted because he is in need of the regular aid and attendance of another person.  

A September 2011 VA aid and attendance examination shows that the Veteran is able to travel beyond his current domicile, and he was accompanied to the examination by a family member in a private vehicle.  The examination shows that, on a daily basis, the Veteran was able to do simple household chores and was able to independently feed himself, shave, groom, dress and undress, bathe, and toilet.  During the day, he rested and watched television.  The VA examiner reported that, occasionally, he drove to the mall to spend the day.  The Veteran did not use an orthopedic or prosthetic appliance for ambulation.  The VA examiner stated that the Veteran was able to perform all functions of self-care.  He had mild memory loss which did not affect his ability to ambulate.  The VA examiner also indicated that the Veteran's disabilities did not affect his ability to protect himself from his daily environment.  

The VA examination shows that the Veteran was able to ambulate without the assistance of another person, and that he used a cane for ambulation.  The Veteran was not restricted to the home.  The Veteran did not have limitation of motion in the cervical or thoracolumbar spine, and function in the upper and lower extremities was normal.  During examination, the Veteran was alert, oriented, and well groomed.  He came to the office walking without assistive devices.  The Veteran had normal cognitive function and good judgement.  Based on the Veteran's history and examination, the VA examiner opined that the Veteran did not fulfill the criteria for the need for regular aid and attendance.  

The Veteran has provided lay evidence indicating that he cannot attend regular medical appointments without the assistance of another person, and the Board finds that he is credible.  The Board finds, however, that the weight of the evidence does not establish that the Veteran is in need of regular aid and attendance of another person, beyond his need for assistance with transportation.  

Considering the factors delineated under 38 C.F.R. § 3.352 in determining the need for regular aid and attendance, the Board finds, based on the September 2011 VA aid and attendance examination, that the Veteran is able to dress and undress himself and keep himself ordinarily clean and presentable.  There is no need for the frequent adjustment of any special prosthetic or orthopedic appliances.  The Veteran is able to feed himself, and there is no loss of coordination of upper extremities as function in the upper extremities was stated to be normal.  The Veteran was able to attend to the wants of nature as he was able to toilet and bathe himself independently.  The Veteran was not shown to have physical or mental incapacity which required care or assistance on a regular basis to protect him from hazards or dangers incident to his or her daily environment.  Finally, a September 2011 VA aid and attendance examination shows that the Veteran is not bedridden to warrant aid and attendance.  See 38 C.F.R. § 3.352(a) (2014).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran is not helpless or so nearly helpless as to be in need of the regular aid and attendance of another person.

Accordingly the Board finds that the weight of the evidence is against the claim for special monthly pension based on the need for the regular aid and attendance of another person.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2014).

 


	
(CONTINUED ON NEXT PAGE)

ORDER

Special monthly pension based on the need of the need for the regular aid and attendance of another person is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


